                           UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

In re:                                                      Case No. 13-11633-TMD
         BRYAN EUGENE KLETT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Deborah B. Langehennig, chapter 13 trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
declares as follows:

         1) The case was filed on 08/28/2013.

         2) The plan was confirmed on 11/15/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/12/2015, 09/21/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/24/2014.

         5) The case was completed on 10/10/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $26,168.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Receipts:

       Total paid by or on behalf of the debtor            $149,636.58
       Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                $149,636.58


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,650.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $8,199.08
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $12,849.08

Attorney fees paid and disclosed by debtor:                 $400.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
CAPITAL ONE                     Unsecured      1,008.00            NA              NA            0.00        0.00
CAPITOL CAR CREDIT              Secured       12,547.00            NA              NA            0.00        0.00
CAVALRY SPV I LLC               Unsecured         499.00        498.85          498.85        190.70         0.00
CAVALRY SPV I LLC               Unsecured            NA     22,330.25             0.00           0.00        0.00
CREDIT PROTECTION ASSOCIATION   Unsecured      1,274.00            NA              NA            0.00        0.00
HAMMOCK LAND TRUST              Secured       14,500.00     16,032.01        16,032.01     16,032.01         0.00
HAMMOCK LAND TRUST              Secured              NA            NA              NA            0.00        0.00
HAMMOCK LAND TRUST              Secured      132,500.00    145,555.02             0.00     99,060.00         0.00
IC SYSTEM INC                   Unsecured         496.00           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE        Unsecured            NA         683.54          683.54        261.30         0.00
INTERNAL REVENUE SERVICE        Priority          600.00      1,272.79        1,272.79      1,272.79         0.00
PALISADES ACQUISITIONS IX LLC   Unsecured            NA         864.51            0.00           0.00        0.00
PALISADES COLLECTIONS LLC       Unsecured            NA         945.97            0.00           0.00        0.00
PRA RECEIVABLES MANAGEMENT L    Secured       13,515.43     14,023.60        14,023.60     14,023.60    2,226.72
PREMIER BANKCARD/CHARTER        Unsecured         364.00        364.00          364.00        139.14         0.00
QUANTUM3 GROUP LLC              Unsecured      9,028.00       9,368.08        9,368.08      3,581.24         0.00




UST Form 101-13-FR-S (9/1/2009)
 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00        $99,060.00              $0.00
       Mortgage Arrearage                                $16,032.01        $16,032.01              $0.00
       Debt Secured by Vehicle                           $14,023.60        $14,023.60          $2,226.72
       All Other Secured                                      $0.00             $0.00              $0.00
 TOTAL SECURED:                                          $30,055.61       $129,115.61          $2,226.72

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,272.79          $1,272.79              $0.00
 TOTAL PRIORITY:                                          $1,272.79          $1,272.79              $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,914.47          $4,172.38              $0.00


Disbursements:

         Expenses of Administration                           $12,849.08
         Disbursements to Creditors                          $136,787.50

TOTAL DISBURSEMENTS :                                                                     $149,636.58


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/28/2018                             By:/s/ Deborah B. Langehennig
                                                                    Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
